      Case 2:19-cv-05685-DWL Document 53 Filed 05/20/20 Page 1 of 3



 1   Alexis E. Danneman (#030478)
     Sarah R. Gonski (# 032567)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8201
 4   Facsimile: 602.648.7000
     SGonski@perkinscoie.com
 5   ADanneman@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Marc E. Elias*
 7   John Devaney*
     Amanda R. Callais*
 8   K’Shaani O. Smith*
     Zachary J. Newkirk*
 9   Christina A. Ford*
     PERKINS COIE LLP
10   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
11   Telephone: 202.654.6200
     Facsimile: 202.654.6211
12   melias@perkinscoie.com
     jdevaney@perkinscoie.com
13   acallais@perkinscoie.com
     kshaanismith@perkinscoie.com
14   znewkirk@perkinscoie.com
     christinaford@perkinscoie.com
15
     *Admitted pro hac vice
16
     Attorneys for Plaintiffs
17
18
19                              UNITED STATES DISTRICT COURT

20                                  DISTRICT OF ARIZONA

21
     Voto Latino Foundation, Priorities USA,       No. 2:19-cv-05685-DWL
22   Shelby Aguallo,
23                        Plaintiffs,              JOINT NOTICE AND MOTION
                                                   TO POSTPONE MAY 21, 2020
24          v.                                     HEARING
25   Katie Hobbs, in her official capacity as
26   Arizona Secretary of State,

27                        Defendant.

28
       Case 2:19-cv-05685-DWL Document 53 Filed 05/20/20 Page 2 of 3



 1          Plaintiffs Voto Latino Foundation, Priorities USA, and Shelby Aguallo (“Plaintiffs”)
 2   and Defendant the Arizona Secretary of State (“Secretary”) file the instant notice to inform
 3   the Court that they have reached a settlement in principle. Considering this, and to conserve
 4   judicial resources, the parties jointly move to postpone the hearing on Plaintiffs’ motion for
 5   a preliminary injunction and the Secretary’s motion to dismiss currently scheduled for May
 6   21, 2020.
 7          The parties will update the Court on the status of the settlement by June 4, 2020.
 8
 9          Dated: May 20, 2020
10
11
      s/     John Devaney                           s/   Kara Karlson
12    Alexis E. Danneman (# 030478)
      Sarah R. Gonski (# 032567)                    Mark Brnovich
13    PERKINS COIE LLP                              Attorney General
14    2901 North Central Avenue, Suite 2000         Linley Wilson (#027040)
      Phoenix, Arizona 85012-2788                   Kara M. Karlson (#029407)
15                                                  Dustin Romney (#034728)
      Marc E. Elias*                                2005 North Central Avenue
16
      John Devaney*                                 Phoenix, AZ 85004-1592
17    Amanda R. Callais*
      K’Shaani O. Smith*                            Mary R. O’Grady (#011434)
18    Zachary J. Newkirk*                           Emma J. Cone-Roddy (#034285)
19    Christina A. Ford*                            OSBORN MALEDON, P.A.
      PERKINS COIE LLP                              2929 North Central Avenue, Suite 2100
20    700 Thirteenth Street NW, Suite 600           Phoenix, AZ 85012-2793
      Washington, D.C. 20005-3960
21
                                                    Counsel for Defendant
22    *Admitted pro hac vice
23    Attorneys for Plaintiffs
24
25
26
27
28

                                                   -2-
       Case 2:19-cv-05685-DWL Document 53 Filed 05/20/20 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 20, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                          s/         Indy Fitzgerald
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
